—In an action, inter alia, to impose an equitable lien, the defendant appeals, as limited by her brief, from so much of an order of the Supreme Court, Richmond County (Cusick, J.), dated July 26, 1996, as denied her motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly determined that the plaintiff was not a “contractor”, and thus was not required to comply with the licensing requirements of Administrative Code of the City of New York § 20-387. Pizzuto, J. P., Santucci, Joy and Florio, JJ., concur.